Exhibit 10.1(5) Execution Version FIRST AMENDMENT TO CREDIT AGREEMENT This FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of October 28, 2016, is made and entered into by and among MGM NATIONAL HARBOR, LLC, a Nevada limited liability company (the “Borrower”) and BANK OF AMERICA, N.A., as administrative agent (in such capacity, the “Administrative Agent”), at the direction of and on behalf of the Lenders described below. Reference is made to that certain Credit Agreement dated as of January 28, 2016 (as amended prior to the date hereof, the “Credit Agreement”), by and among the Company, the Lenders and the Administrative Agent.Capitalized terms used herein without definition shall have the same meanings herein as set forth in the Credit Agreement.
